In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00225-CR
                                                ______________________________
 
 
                                DAVID JOHN BLUMEN, III,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                      On Appeal from the 102nd
Judicial District Court
                                                             Bowie County, Texas
                                                       Trial Court
No. 10F0702-102
 
                                                    
                                              
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            David John
Blumen, III, has filed pro se a notice of appeal from his conviction of
unlawful possession of a firearm by a felon. 
On our review of the clerk’s record, we noted that the trial court’s
certification of right of appeal stated that this was a plea agreement case and
that Blumen has no right of appeal.  
            Unless a
certification, showing that a defendant has the right of appeal, is in the
record, we must dismiss the appeal. 
See Tex. R. App. P.
25.2(d).  
            Because the
trial court’s certification affirmatively shows Blumen has no right of appeal,
and because the record before us does not reflect that the certification is
incorrect, see Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005), we must dismiss the appeal.
            We
dismiss the appeal for want of jurisdiction. 
 
 
 
                                                                                    Josh
R. Morriss, III
                                                                                    Chief
Justice
 
Date Submitted:          December
16, 2010
Date Decided:             December
17, 2010
 
Do Not Publish